Citation Nr: 0712703	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  97-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic prostatitis, currently rated as 10 percent 
disabling.


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and K.M.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975 and from March 1978 to January 1984.  He also had Army 
Reserve service from June 1984 to August 1996. 

This case comes before the Board of Veterans' Appeals (the 
Board) from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

Procedural history

In a February 1984 rating decision, service connection was 
granted for chronic prostatitis, and a noncompensable (zero 
percent) disability rating was assigned.

In the February 1997 rating decision, an increased 
(compensable) rating for chronic prostatitis was denied.  The 
veteran perfected an appeal of that denial.  In a May 1998 RO 
Hearing Officer decision, a 10 percent disability rating was 
assigned for chronic prostatitis.  The veteran and his former 
counsel indicated continued dissatisfaction with this rating 
in subsequent correspondence to the RO.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The veteran's appeal was before the Board in August 2002, at 
which time the Board denied an increased rating for chronic 
prostatitis.  The veteran appealed the Board's August 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  As the result of a joint motion for remand 
which was signed by the veteran's attorney and 
representatives of the Secretary of VA, in November 2002 
order the Court vacated the Board's August 2002 decision and 
remanded the appeal to the Board for compliance with the 
Veterans Claims Assistance Act of 2000 (the VCAA).

The Board remanded the claim in April 2004 for completion of 
said development.  A supplemental statement of the case 
(SSOC) was issued in July 2006 by the VA Appeals Management 
Center (AMC) which continued the denial of the claim.  
The case is once again before the Board.

Hearings

In August 1997, the veteran presented testimony at a hearing 
held at the RO before a Hearing Officer.  In March 1999, the 
veteran and his spouse testified at another hearing held at 
the RO before a Hearing Officer.  The veteran and K.M. 
presented testimony at a hearing held at the RO in October 
2001 before the undersigned Veterans Law Judge.  Transcripts 
of all hearings have been associated with the veteran's VA 
claims folder.

Representation

In February 2002 the Board informed the veteran that VA had 
revoked the authority of his attorney to represent claimants 
before VA and that he had the option of representing himself, 
appointing a veterans' service organization as his 
representative, or appointing a private attorney or agent to 
represent him.  In his March 2002 response to that notice the 
veteran chose to represent himself before VA.  He has not 
subsequently elected representation.

Issues not currently on appeal

In its November 2002 Order, the Court remanded five other 
issues which had been denied by the Board in August 2002.  In 
a June 2003 decision, the Board again denied reopening a 
claim of entitlement to service connection for a low back 
disorder; denied claims of service connection for arthritis 
of the right leg, a cervical spine disorder and a psychiatric 
disorder; and denied an increased rating for residuals of a 
right ankle sprain.  Those issues were not again appealed to 
the Court and have therefore been resolved.  See 38 C.F.R. 
§ 20.1100 (2006).


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
service-connected chronic prostatitis does not currently 
exist.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
chronic prostatitis, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's chronic prostatitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115b, Diagnostic Code 7527 
(2006).

2.  The criteria for referral for increased disability rating 
for chronic prostatitis on an extra-schedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected chronic prostatitis.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


Stegall concerns

In April 2004, the Board remanded this claim for the VA AMC 
to schedule the veteran for a VA examination.  In January 
2005, the veteran underwent a VA examination, and in June 
2006, the VA AMC obtained a VA medical opinion.  Therefore, 
the Board finds that the RO has complied with the directives 
of the April 2004 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

As was alluded to in the Introduction, the issue was remanded 
by the Court in November 2002 due to a Joint Motion for 
Remand which purported that the Board previous discussion of 
VCAA compliance on the part of VA was inadequate.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, in particular actions taken after the November 2002 
Order of the Court, and for reasons expressed immediately 
below finds that the development of this issue has proceeded 
in accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in April 
2004, February 2005, June 2005, and October 2005, which were 
specifically intended to address the requirements of the 
VCAA.  The VCAA letters advised the veteran that "[t]o 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  See the 
April 2004 VCAA letter, page 6; see also February 2005 VCAA 
letter, page 5 and June 2005 VCAA letter, page 5.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the April 2004 VCAA letter, the veteran was 
informed that VA would provide a medical examination.  [A VA 
examination was conducted in January 2005.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letters, the AMC specifically informed the 
veteran to submit any evidence in his possession that 
pertained to his claim.  The VCAA letter thus complied with 
the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in the February 
1997 rating decision, prior to the 2004 and 2005 VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication of the claim in February 1997 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Crucially, the veteran's claim was readjudicated following 
the issuance of VCAA letters in 2004 and 2005, and after that 
the veteran was allowed the opportunity to present evidence 
and argument in response.  See SSOC issued in July 2006.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim because service connection has already been granted for 
this disability.  The AMC addressed elements (4) and (5) in a 
march 20, 2006 letter to the veteran.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103, Quartuccio and Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes VA 
medical records, private medical records, Social Security 
Administration records, and reports of VA examinations, which 
will be described below.  

The veteran authorized the release of records from his former 
attorney.  In February 2006, the AMC informed the veteran 
that it had twice requested records from the attorney without 
success.  The veteran was further informed that it was his 
responsibility to see that VA receives any records.  Nothing 
has been forthcoming.  VA has therefore done all it can to 
obtain those records.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  As noted in the Introduction above, the 
veteran presented testimony at three hearings held at the RO, 
including one before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific rating criteria

Prostatitis is rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7257, which provides that prostate gland injuries, 
infections, hypertrophy or postoperative residuals are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Voiding dysfunction and urinary 
tract infections are evaluated pursuant to 38 C.F.R. § 4.115a 
[ratings of the genitourinary system - dysfunctions].

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent evaluation contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent evaluation is warranted 
for leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 20 percent 
evaluation contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  See 38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  
A 40 percent rating is warranted for a daytime voiding 
interval of less than one hour, or awakening to void 5 or 
more times per night.  A 20 percent evaluation contemplates a 
daytime voiding interval of between one and two hours, or 
awakening to void three to four times per night.  A daytime 
voiding interval of between two and three hours, or awakening 
to void two times per night warrants a 10 percent evaluation.  
See 38 C.F.R. § 4.115a.

Obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every two 
to three months.  A noncompensable evaluation is warranted 
for obstructive symptomatology with or without stricture 
disease requiring dilatation one to two times per year.  See 
38 C.F.R. § 4.115a.

In regard to urinary tract infections, a 10 percent 
evaluation is warranted for urinary tract infections 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  
Urinary tract infections with recurrent symptomatic infection 
requiring drainage/frequent hospitalizations (greater than 
two times per year) and/or requiring continuous intensive 
management warrant a 30 percent evaluation.  Urinary tract 
infections with poor renal function are rated as renal 
dysfunction.  See 38 C.F.R. § 4.115a.


Analysis

Initial comment

As was described in the Introduction, this issue was 
previously before the Court and was remanded in November 
2002.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board further observes, however, that this case was 
remanded by the Court with no comments as to the Board's 
substantive decision on the merits of the claim. The Court's 
Order was based on a Joint Motion for Remand, which addressed 
exclusively alleged deficiencies in preliminary notice and 
the Board's discussion of same.

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's handling of the 
merits of this case, such would have surfaced in the Joint 
Motion or the Court Order so that any deficiencies could be 
corrected.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 10 percent disability 
rating for chronic prostatitis under the Diagnostic Code 7527 
[prostate gland injuries, infections, hypertrophy, 
postoperative residuals], which deals specifically with 
prostate disorders.  The Board can identify no more 
appropriate diagnostic code, and the veteran has not pointed 
to a more appropriate diagnostic code.

Mittleider concerns

The RO has consistently denied the veteran's claim on the 
basis that the majority of his genitourinary symptomatology 
which he contends is due to his service-connected chronic 
prostatitis is in fact the product of non-service-connected 
disabilities.  The veteran in essence contends otherwise, 
indicating that his chronic prostatitis, alone, is productive 
of symptomatology which is more significant than is 
contemplated in the currently assigned 10 percent disability 
rating.

Compensation can only be granted for service-connected 
disabilities.  See 38 U.S.C.A.  § 101(13) (West 2002).  Thus, 
in rating the veteran's chronic prostatitis, it is incumbent 
upon the Board to identify, and disregard, any pathology 
which is due to a non service-connected disability, such as 
another genitourinary disorder.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The veteran contends that he has six primary symptoms - pain 
in the rectal area, urinary incontinence, urinary frequency, 
urinary obstructive symptomatology, recurrent urinary tract 
infections, and sexual dysfunction.  As alluded to 
immediately above, it is the responsibility of the Board to 
determine which of these symptoms are related to the service-
connected disability and which are not.  Resolution of this 
issue requires competent medical evidence, which cannot be 
provided either by the Board or by the veteran himself.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions] and Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) [a lay person without medical training 
is not competent to comment on medical matters].  

The January 2005 VA examiner indicated that the veteran's 
multiple urinary symptoms were not related to the chronic 
prostatitis but rather that such symptoms were due to an 
overactive bladder and benign prostate hypertrophy.  
Moreover, a VA doctor opined in June 2006 that the veteran's 
erectile dysfunction or loss of sexual drive was not 
secondary to chronic prostatitis or, for that matter, his 
other urological symptoms.  With respect to the veteran's 
complaints of spasm-like pain in the rectal area, no 
competent medical evidence is of record which attributed such 
symptoms to the service-connected prostatitis.  A VA doctor 
during a June 1997 urology consultation opined that the 
veteran may have detrusor instability with pain secondary to 
spasms.

In short, the competent medical evidence of record shows that 
the veteran's  various symptoms are not due to the service-
connected chronic prostatitis.  The veteran's contentions to 
the contrary carry no weight of probative value.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In short, the competent medical evidence of record attributes 
none of the veteran's symptoms to the service-connected 
prostatitis.

Schedular rating

The Board is initially presented with a record on appeal 
which demonstrates via competent medical evidence that the 
veteran evidently no longer has chronic prostatitis.  

A diagnosis of chronic prostatitis was last made during a 
November 2000 VA examination, over six years ago.  The 
January 2005 VA examiner diagnosed only a history of chronic 
prostatitis.  The veteran has not submitted or otherwise 
identified any medical evidence showing current treatment for 
prostatitis.  

It thus appears from the negative medical records that 
chronic prostatitis no longer exists.  Therefore, an 
increased rating is clearly not warranted.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]. The appeal is therefore 
denied on that basis.

Extraschedular consideration

In a February 1997 rating decision, the RO considered the 
matter of referral of the issue of increased rating for 
chronic prostatitis for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  The 
record does not show that the veteran has required frequent 
hospitalizations for his chronic prostatitis.  Indeed, it 
does not appear from the record that he has been hospitalized 
at all for his prostatitis as opposed to a non-service-
connected genitourinary disorder, such as urethritis.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
invoke consideration of the extraschedular provisions.  The 
veteran is unemployed and claims that his alleged prostatic 
pain interfered with his employment.  The veteran's last job 
was unloading trucks for a retailer.  As discussed above, 
however, the most recent medical evidence describes the 
veteran's chronic prostatitis as asymptomatic, and the 
veteran's symptoms have been attributed by competent medical 
evidence to other causes.  

The Board observes in passing that the Social Security 
Administration granted the veteran disability benefits in 
part based on a neurogenic bladder, but not prostatitis.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
chronic prostatitis.  The claim is therefore denied.


ORDER

An increased disability rating for chronic prostatitis is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


